Citation Nr: 9920250	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96 42 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to rating higher than 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 RO decision which granted 
service connection and a 30 percent rating for PTSD; the 
veteran appeals to the Board for a rating higher than 30 
percent.  The veteran also appealed a February 1998 RO 
decision which denied a total compensation rating based on 
individual unemployability (TDIU rating); but in light of the 
Board's present decision which grants a total schedular 
rating for PTSD, the TDIU issue is moot and will not be 
addressed.  Green v. West, 11 Vet.App. 472 (1998).


FINDING OF FACT

The veteran's PTSD results in total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 4.130, Codes 9411 (1998).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1968 to January 1971, including a tour of duty in Vietnam.  
His military occupational specialty was vehicle mechanic, and 
his decorations included the Combat Infantryman Badge.

VA medical records, dated in the 1980s, show that the veteran 
received regular psychiatric treatment.  The diagnoses 
included nervousness, depression, and adjustment and 
affective disorders.

In 1992, the veteran filed a workers' compensation claim, 
asserting he had fallen off of his truck and suffered injury 
to his right foot and ankle.  

Generally, medical records dated in 1992 and 1993, show that 
the veteran received treatment for orthopedic disabilities, 
including injuries to his right foot and ankle, a compression 
fracture deformity of the thoracic spine, and a fractured 
left wrist. 

In June 1995, the veteran was hospitalized in the psychiatric 
unit of a VA hospital.  After a few days, he was transferred 
to the inpatient PTSD program.  He was admitted to the 
hospital after he threatened to shoot himself.  (Reportedly, 
he had consumed more than a six pack of beer prior to making 
his suicide threat.  It was noted he had been a heavy drinker 
in the past but had since reduced his alcohol consumption.)  
He related he had some recent stressors, including the death 
of his mother in February 1995, with whom he was close.  He 
said he and his family had been living with his in-laws since 
November 1994, since their eviction from an apartment of 
three years because of lack of funds.  With respect to his 
education level, it was noted he had graduated from high 
school in 1967.  In 1968, he enlisted in the Army and 
attended advanced mechanical school and track school.  His 
military occupational specialty was that of a track and wheel 
mechanic.  More recently, he said, he was studying mechanical 
engineering and had made the Dean's List.  He related he had 
driven a truck (on an intermittent basis) for most of his 
adult life, until 2 1/2 years ago, when he developed back 
problems.  On mental status examination, it was noted he was 
casually dressed, showed no obvious motor restlessness, and 
was cooperative with the interviewer.  His speech was 
spontaneous; his mood was ok; and he showed no obvious major 
depressive features.  He denied suicidal or homicidal 
thoughts.  He was oriented to self, others, place, and time.  
He had adequate concentration.  He had good remote, recent, 
and immediate memory.  He was able to do simple calculations 
and had adequate abstract thinking.  His insight and judgment 
were good.  While in the PTSD program, it was initially noted 
that the veteran was very distant toward group members and 
counselors, but the staff later noticed improvement.  On 
discharge from the hospital in July 1995, the Axis I 
diagnoses included chronic and severe PTSD and mixed 
substance dependencies (including alcohol and marijuana by 
history).  The substance dependencies were noted as probably 
secondary to PTSD.  The Axis III diagnosis was back problems.  
The veteran was noted as fully competent and it was opined 
(on discharge) that he would be able to resume his 
prehospitalization activities.  The conclusion was that the 
veteran had demonstrated improvement in insight and 
motivation but continued to show a full range of PTSD 
symptomatology.  It was noted that there had been no apparent 
suicidal or homicidal risk while he was in the PTSD program 
or at the time of his discharge from the VA facility.

An August 1995 VA social work survey shows that the veteran 
had been interviewed on two occasions and was extremely 
anxious during the course of such.  It was noted he had a 
great deal of trouble concentrating and focusing his 
thoughts.  He related he had been married two times.  He said 
he had a son from his first marriage and did not get along 
with him.  He said he had two children from a second 
marriage, one of whom died.  (Other records on file show that 
the veteran's child apparently died of malnutrition and that 
the veteran and his wife were charged with abuse.)  He said 
he worked as a truck driver from 1988 to 1989 and was fired 
as he was unable to get along with his co-workers.  He also 
said he had been fired from his last job, which he had from 
October 1989 to 1992, as a truck driver.  It was also 
reported that he fell off of a truck and hurt his back.  It 
was noted that he had numerous arrests over the years.  He 
said he emotionally distanced himself from people and kept 
his interactions with others to a minimum.  He said he did 
not feel attached to anyone or anything.  

In September 1995, the veteran was examined for VA 
compensation purposes.  It was noted he was quite anxious 
during the interview.  His speech was logical, relevant, and 
coherent; he was friendly and cooperative; and his dress was 
appropriate.  He reported he had worked intermittently as a 
truck driver but had not worked since 1992.  He related he 
could not work because of emotional problems.  He also 
complained of back problems.  He said he had recurring 
nightmares about his war experience, recurring negative 
thoughts of people (not related to the war), feelings of 
guilt and sadness related to painful memories of the war, 
difficulty in sleeping and feeling close to others, and panic 
and phobic attacks.  On mental status examination, he 
reported having recurrent nightmares and flashbacks, and said 
loud noises got to him.  He said he had intrusive thoughts.  
He said he avoided groups and gatherings.  He said he 
attempted to avoid anything which related to his Vietnam 
experience.  The examiner noted that the veteran showed very 
poor social and industrial adaptation and poor thought 
process.  There were no overt signs of psychosis.  The 
veteran denied having auditory or visual hallucinations.  
Recent and remote memory, reasoning, insight, and judgment 
were adequate.  He was in contact with reality and oriented 
to time, place, and self.  It was noted that the veteran used 
to drink heavily but had abstained for the last two years.  
The Axis I diagnoses included PTSD and substance abuse 
disorder in remission (both alcohol and polydrug).  
(Specifically, it was noted that his alcohol disorder had 
been in remission for two years and his drug abuse disorder 
had been in remission for five years.) 

A VA treatment record, dated in November 1995, shows that the 
veteran reported he had multiple jobs (30 of them) and had 
lost all of them.  He said he averaged about 6 months on 
every job.  

By a December 1995 RO decision, service connection for PTSD 
was granted and a 30 percent rating was assigned. 

In March 1996, the veteran was hospitalized at a VA facility.  
It was noted he had been brought in by his wife because he 
had become very argumentative, was verbally agitated, and had 
increased psychosocial stressors.  The veteran denied having 
any signs of depression, anxiety, or psychosis.  On mental 
status examination, he was alert, oriented times three, and 
able to carry out routine tasks.  He had coherent speech and 
good eye contact.  At times he was friendly towards the 
interviewer and at other times he was very angry and 
irritable.  He denied having any hallucinations or illusions 
and there was no evidence of delusions.  He denied having 
suicidal or homicidal ideation.  His insight and judgment 
were fair.  During the course of the hospitalization, he was, 
at times, able to cope and comply; however, at other times, 
he was very explosive and irritable with other patients.  He 
denied substance use.  The DSM IV Axis I diagnoses included 
mixed substance abuse and PTSD by history.  The Axis III 
diagnoses was back problems.  His GAF score was 55-60.

By an October 1996 Social Security Administration (SSA) 
decision, it was determined that the veteran was disabled.  
It was noted that the veteran had severe PTSD and was 
disabled because of such, as of March 1993.

VA treatment records, dated in November 1996, show that the 
veteran was going to school on a full-time basis.  It was 
noted that going to school was stressful for him and that he 
was failing 3 out of 4 classes.  Engineering was his major. 

In a January 1997 application for individual unemployability 
benefits, the veteran reported he had last worked full time 
in March 1993 and he also said he became disabled as of then.  
It was noted that his occupation was that of a truck driver.  
He reported that he had graduated high school and had 
completed one year of college. 

In a January 1997 VA social survey, it was noted that the 
veteran had not been gainfully employed since 1992.  
(Reportedly, SSA had determined, as of November 1993, that 
the veteran was disabled and unable to work.)  It was also 
noted that he was attending Niagara Community College but was 
unable to carry a full course load and was required to drop 
some courses.  It was noted that the veteran continued to 
have poor relationships, including with his wife.  He was 
presently residing with his wife and two sons.  Reportedly, 
his eldest son recently moved back in with the veteran and 
such a move increased the veteran's stress and decreased his 
coping skills.  It was opined that the veteran remained 
socially isolated.  He did not have any friends and did not 
seek out social relationships.  It was noted that he 
emotionally distanced himself from everyone.

The veteran was examined for VA compensation purposes in 
February 1997.  He related he was living with his wife and 
two sons, who were 17 and 13 years old.  He said he was 
having difficulty with his marriage.  He said he constantly 
got into arguments with his wife.  Reportedly, the veteran's 
wife and kids felt that the veteran was socially isolated and 
had become more difficult to deal with.  It was noted that 
the veteran did not have any friends, refused to go to social 
functions, and kept a distance from everybody.  He claimed he 
had not worked since 1992 because of his temper, inability to 
take directions, and his back problem.  He said he was 
attending Niagara Community College but had not been very 
successful.  He related he had last been hospitalized in 
March 1996 because of PTSD symptoms, among other things.  The 
examiner noted that the veteran had severe symptoms from his 
Vietnam experience.  His symptoms included recurrent 
nightmares and flashbacks, difficulty in concentrating, 
constant impatience and nervousness, feelings of guilt, 
sexual difficulties, tremors, emotional fatigue, constant 
suicidal thoughts, poor appetite, memory impairment, and 
difficulty getting close to anyone.  It was also noted that 
he could not stand loud noises or odors and avoided crowds.  
It was noted he was being treated by Drs. Gabrino and 
Szymanski and reportedly Dr. Szymanski opined that the 
veteran's psychiatric situation had gotten worse and that he 
was unable to adjust.  On mental status examination, he was 
oriented, relevant, coherent, and cooperative.  He was very 
anxious and tearful when recalling some nightmares and 
flashbacks.  He had no delusions or hallucinations.  Insight 
and judgment were fair.  The Axis I diagnosis was chronic 
delayed PTSD.  The Axis III diagnosis was a chronic back 
injury.  The GAF score was around 55.  It was pointed out 
that was socially isolated, and had tremendous difficulty in 
associating with other people or taking any direction.  It 
was also noted that he was constantly preoccupied with 
suicidal thoughts. 

VA records dated in March 1997 show that the veteran had hit 
wife for the first time in years.  It was also noted that his 
use of many anti-depressants had made his condition worse.  
He had pressured speech and was irritable.  VA treatment 
records, dated in July 1997, show that the veteran reported 
having panic attacks.  It was noted he planned to take two 
courses in the Fall. 

In a September 1997 questionnaire, Buffalo Fuel Corporation 
indicated it had employed the veteran as a truck driver from 
October 1989 to March 1993.  It was noted that the veteran 
had resigned.  

In October 1997 questionnaire, CRS trucking, Inc. indicated 
that it had employed the veteran from July 1988 to April 1989 
as a truck driver. 

In October 1998, the veteran was hospitalized at a VA 
facility.  His wife brought him in and complained that his 
PTSD symptoms had greatly increased.  His symptoms were 
listed as irritability, decreased sleep, an inability to 
concentrate, panic attacks, and intrusive memories.  It was 
noted that the veteran had experienced a number of stressors 
recently, including cutbacks in VA funds for his son's 
education, his disappointment that his VA benefits had not 
been increased, and disagreements between him and his son.  
Another noted stressor apparently occurred in July 1998---the 
veteran was severely beaten in a fight, blamed for the fight, 
and put into jail for five days.  It was noted that the 
veteran was on medication.  Reportedly, he had previously 
taken Lithium, among other drugs, which were not helpful.  It 
was noted he had no history of drug or alcohol abuse aside 
from many years ago when he used cocaine and heroin.  On 
admission to the VA hospital, it was noted he was not 
suicidal or homicidal and there were no signs of psychosis, 
dementia, or delirium.  It was also noted that he was 
obviously anxious and upset at times.  At the time of 
discharge in October 1998, there were no signs of suicidal or 
homicidal ideation or intent.  The Axis I diagnosis was 
chronic severe PTSD.  His GAF score was 33 on admission and 
discharge.  

VA medical records, dated in 1999, show that the veteran 
received regular psychiatric treatment.  He complained he had 
severe PTSD symptoms, including nightmares, sleep problems, 
irritability, depression, and problems with concentration.  
He related that his PTSD symptoms had interfered with his 
participation in VA vocational rehabilitation.  He related he 
was discontinued from the VA vocational rehabilitation 
program a year ago as he repeatedly changed, took an 
"incomplete," or failed his courses.  Thereafter, the 
veteran said he continued in regular school but finally 
dropped out in December (1998) for similar reasons as to why 
he had dropped out of the VA vocational rehabilitation 
program.  It was opined that the veteran had severe PTSD 
symptoms and could not be rehabilitated for work due to PTSD 
symptoms including, poor sleep (which leads to exhaustion), 
irritability with teachers, intrusive memories (which 
interfered with concentration), anxiety, and restlessness 
during his time in the classroom.  It was noted that the 
veteran had been using various medication and that the only 
effect of his medication had been non-specific sedation.  It 
was noted that his medication was to be increased. 

II.  Legal Analysis

The veteran's claim for a higher rating for PTSD, including a 
total rating based on individual unemployability, is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised, effective November 7, 1996.  The old code provides 
for a 30 percent rating when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  (The term "definite" in the 
regulation means "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93.)  A 50 percent rating is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there is totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996). 

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and now provide that a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (1998).  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran. 
 
As a an initial matter, it is noted that the veteran has non-
service-connected physical conditions, including back 
problems, which appear to adversely affect his industrial 
adaptability, and related impairment may not be considered 
when rating the service-connected psychiatric disorder.  
38 C.F.R. § 4.14.  The record also shows that the veteran 
abused alcohol and drugs in the recent past.  Substance abuse 
may not be service connected for compensation purposes, on 
either a direct or secondary basis, and impairment from 
substance abuse may not be considered in support of an 
increased compensation rating for a service-connected 
psychiatric disorder.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.301, 4.14; VAOGCPREC 2-97 and 2-98.

With respect to social adaptability, it is noted that the 
veteran is in his second marriage and has several children.  
The veteran says he emotionally distances himself from others 
and does not feel attached to anyone or anything.  Notably, a 
January 1997 VA social survey reflects the examiner's opinion 
that he indeed had poor relationships with people, including 
his wife.  The examiner also pointed out that he did not have 
any friends and did not seek out social relationships.  It 
was concluded that the veteran had severe symptoms as a 
result of his Vietnam service.  The Board notes that, over 
the past few years, VA examiners have consistently commented 
that the veteran has poor social adaptation skills, is 
socially isolated, and has significant problems associating 
with other people.  See generally September 1995 and February 
1997 VA compensation reports.  

With respect to industrial adaptability, it is noted that the 
veteran completed high school and one year of college.  The 
record reflects he was employed as a truck driver for most of 
his adult life until 1992 or 1993.  At times, he has implied 
that he stopped working as a result of back problems, which 
are non-service-connected.  (In 1992, he filed a workers' 
compensation claim asserting he sustained injuries in a fall 
from a truck.)  He has also reported that he stopped working 
as a result of his PTSD.  In 1996, the veteran was awarded 
SSA disability benefits based on a primary diagnosis of 
severe PTSD.  Later records (1996-1998) show that he made 
attempts to further his education and job marketability, 
through participation in a VA vocational rehabilitation 
program and by attending community college.  Ultimately, such 
attempts were entirely unsuccessful as he either dropped out 
or failed his classes.  In late 1998, he was hospitalized for 
psychiatric treatment; his PTSD was characterized as severe; 
and his GAF score was 33, which is consistent with inability 
to work.  The most recent evidence on file, dated in 1999, 
reflects the opinion of a VA examiner that the veteran could 
not be rehabilitated for work because of his severe PTSD 
symptomatology. 
 
Although there is evidence suggesting that non-service-
connected physical problems (including a back condition) play 
a role in the veteran's inability to work, with consideration 
of the benefit-of-the-doubt rule, the Board finds that his 
service-connected PTSD, alone, prevents him from obtaining or 
retaining employment; and the inability to obtain and retain 
employment is one of the alternative tests for a 100 percent 
rating under the old criteria.  38 U.S.C.A. § 5107(b); 
Johnson v. Brown, 7 Vet. App. 95 (1994).  Again, it is noted 
that he has been unemployed for many years and was awarded 
SSA disability benefits based on his inability to work due to 
severe PTSD.  The Board also points out that despite the 
veteran's residence with his second wife and children, the 
record as a whole suggest that he does not have a good 
relationship with such family members and is socially 
isolated.  In conclusion, the Board finds that a 100 percent 
rating is warranted under the old criteria.  38 C.F.R. 
§ 4.132, Code 9411 (1996).  As to the new criteria, the 
medical evidence does not show each and every one of the 
symptoms listed in the code for a 100 percent rating.  
38 C.F.R. § 4.130, Code 9411 (1998).  Nevertheless, with 
consideration of the benefit-of-the-doubt rule, the Board 
finds there are sufficient symptoms and that such result in 
total occupational impairment, thereby supporting a 100 
percent rating under the new criteria.  Id.; 38 U.S.C.A. 
§ 5107(b). 

For these reasons, an increased rating, to 100 percent, for 
PTSD is granted.


ORDER

A 100 percent rating for PTSD is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

